Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior arts of record do not disclose “A method, comprising: obtaining a multi-channel time series comprising I/O traces from a computational appliance; defining parameters based on the I/O traces, and generating an autoencoder deep neural network; training the autoencoder deep neural network using the parameters; collecting and storing new I/O traces samples, wherein the I/O traces and/or the new I/O traces comprise multi-channel time series data; obtaining encoded features resulting from the autoencoder deep neural network using samples of the new I/O traces as input; computing an encoded features difference series using the encoded features of the new I/O traces samples; detecting breakpoints in the encoded features difference series; evaluating a utility of the breakpoints, and the evaluating of the utility of the breakpoints results in a weighted composition of a true-positive factor and a false positive factor, where: the true-positive factor = a sum of distances from each ground truth point to a closest discovered breakpoint, divided by a length of the multi-channel time series; and the false-positive factor = a sum of distances from each discovered breakpoint to a closest ground truth point, divided by the length of the multi-channel time series; and performing an operational action involving the computational appliance based on the weighted composition obtained from the evaluating of the utility of the breakpoints” as recited in claim 1 and in similar claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111